DETAILED ACTION
This office action is in response to Applicant’s communication of 1/22/2021. Amendments to claims 12, 13, 17 and 28 have been entered.  Claim 14 has been cancelled and claims 1-11, 15, 16 and 18-24 remain cancelled.  New claims 29 and 30 have been entered.  Claims 12, 13, 17 and 25-30 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 13, 17 and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 12 is directed to a system, i.e. machines performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to establish an account for a verified individual which is a fundamental economic practice, i.e. risk mitigation and is thus grouped as Certain Methods of Organizing Human Activity.  Determining identities and confirming an individual in order to establish an account is a most common activity in the 
	The following italicized limitation steps set forth the abstract idea steps to establish an account for a verified individual, “store …… identification data for the verified individual, wherein the identification data includes at least a name, an address, a government number, a date of birth, and an account number for the verified individual”, “associate an identification ……with the verification account ……”; “store a reference biometric specific to the individual…”, “receive, ……, a request for a verification ……, the request including an a verification account identifier for the verification account and an indication of data needed ……, ……, the request further including the account number for the verified individual and a code …… based on a biometric presented ……, being valid as compared to the reference biometric ……;”, “…… validate the code……”, “…… retrieve the identification data for the individual ……”;, “communicate, ….., the retrieved identification data for the individual to the account provider, ……”. 
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and therefore a Certain Method of Organizing Human Activity but for the recitation of generic computer components. That is, other than the nominal recitation of a “memory including a datastructure”, a verification service computing “device”, a “network” and a card “device”, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices (a “memory including a datastructure”, a verification service computing “device”, a “network” and a card “device”), i.e. i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computing devices (a “memory including a datastructure”, a verification service computing “device”, a “network” and a card “device”), i.e. processors with memory suitably programmed to perform the store, associate, store, receive, validate, retrieve, communicate steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment 
	For instance, in the process of claim 12, the italicized steps of: “store …… identification data for the verified individual, wherein the identification data includes at least a name, an address, a government number, a date of birth, and an account number for the verified individual”, “associate an identification ……with the verification account ……”; “store a reference biometric specific to the individual…”, “receive, ……, a request for a verification ……, the request including an a verification account identifier for the verification account and an indication of data needed ……, ……, the request further including the account number for the verified individual and a code …… based on a biometric presented ……, being valid as compared to the reference biometric ……;”, “…… validate the code……”, “…… retrieve the identification data for the individual ……”;, “communicate, ….., the retrieved identification data for the individual to the account provider, ……” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Requesting personal identifying information from an individual to open an account is a business practice used to mitigate risk.  The type and specificity of the data store, compared, retrieved and communicated does not change this. Furthermore, the insignificant extra-solution activity claimed such as the storing and communicating of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 13, 17 and 25-30 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 13 merely recites a card device comprising a fingertip scanner and further defines the biometric as being the well-understood and well-known fingertip of an individual.  Claim 17 defines the identification card device as having a fingertip scanner and further defines the verification account as being associated with a payment card that can be used for the fundamental economic practice of purchasing items, i.e. a credit card. Claim 25 very generally recites the network as a payment network.  Claim 26 merely states that the verification service device contains memory.  Claim 27 merely recites identifying an individual based on an identifying number.  Claim 28 merely describes the identification card device as including a payment card and that a payment account used to purchase items is associated with the verification account.  Claim 29 merely recites validating the code based on a number, which is 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps to establish an account for a verified individual. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to establish an account for a verified individual) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to establish an account for a verified individual) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response  to Arguments

Applicant’s arguments filed in the Remarks of 1/22/2021 with respect to the 35 U.S.C. 101 rejection of claims 12, 13, 17 and 25-30 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, Applicant argues, “…the specific recitation of the biometric authentication (specifically, via the card device particularly associated with the individual), the generated code, the validation of the code, and the limited request for specific identification data, etc., goes far beyond a mere "fundamental economic process" and instead provides for a specific and unique solution to obtaining identification information from individuals in connection with opening new accounts for the individuals. The pending claims are thus clearly patent eligible.”  Examiner respectfully disagrees.
	Biometric authentication, as recited in the claims, is merely receiving information, e.g. a fingertip scan, and comparing the received information to a stored reference fingerprint.  This is a most general comparison of data known to data received and is interpreted to merely be a data matching step recited at a high level of generality such that it is nothing more than what is well-known in authentication.  The generated code is merely a representation of a verification outcome, i.e. a valid or verified biometric matching, which is then merely received and validated, also claimed at a high level of generality.  The fact that the request for information is limited in nature does not make the abstract idea of establishing an account for a verified individual any less abstract.
Further, on page 7 of the Remarks, Applicant argues, “What's more, the specific arrangement of all elements/features in amended Claim 12 has not been practiced historically when verifying identities, as evidenced at least by the Office's inability to find any single reference disclosing all features of amended Claim 12.” 
Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of validating an individual to open an account at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. As was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Rejections under 35 U.S.C. 102/103 are based on prior art as interpreted by the Examiner. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.  As such, although the absence of a prior art rejection lends itself to possibly determining patent eligibility over the 101 rejection, in this case it does not.
Applicant argues, on page 7 of the Remarks, “Accordingly, as amended herein, the pending claims improve technology by enabling use of the previously verified personal information in configurations that provide a specific way of improving security of the technology in connection therewith, all of which reduces the number of data transmissions across the network and processing time for such transmissions, in addition to improving security and reducing memory storage on a user's personal device, as compared to prior verification systems.” Examiner respectfully disagrees.
October 2019 Update: Subject Matter Eligibility states “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” As such, the specificity of the computing functions and interactions may provide an improved abstract idea, but an improved abstract idea is still abstract.
On page 14 of the Remarks, Applicant argues the similarities of the instant application to those of TecSec, Inc. v. Adobe Inc. (TecSec hereinafter) arguing, “Similarly here, the claims are directed to a specific network of communications, an improvement thereto, where an efficient transfer of data to account providers is enabled to permit different account providers to receive different data (based on their own request) - and to only see the personal information they are supposed to see.” Examiner respectfully disagrees.
	In TecSec the Court stated “The specification elaborates in a way that simultaneously
shows that the claims at issue are directed at solving a problem specific to computer data networks. The patent focuses on allowing for the simultaneous transmission of secure 
Applicant argues that the instant application is akin to hypothetical Example 35, claims 2 and 3.  Examiner respectfully disagrees.
	Example 35, claims 2 and 3, were directed to a problem arising from the interaction of a bank card and an ATM known as skimming or stealing a user’s information.  The recited limitations in Example 35 were specific to this architecture, namely the environment of the interaction between the ATM and the bank card.  These claims were not held eligible because encryption/decryption and codes were used to transmit and receive information, it was because the combination of steps was not conventional between the interaction of a bank card and an ATM. Applicant’s claims are more akin to ineligible claim 1 where specific information is associated with a user for authentication to determine if a transaction should process.  This is a method of fraud prevention long prevalent in commerce and business.  Applicant’s invention merely receives, stores, compares, associates and transmits validated information to merely allow an account provider to make a decision to open an account for a specific individual.  This is 
On page 12, Applicant argues “The unique architecture of the pending claims provides a new technology.” and citing Bascom, “Simply stated, Internet content filtering is no more technical than the series of detailed steps for verifying individuals to certain and specific verification data requested by an account provider and then providing the same to the account provider, as recited in Claim 12.”  Examiner respectfully disagrees.  
	Applicant’s specification makes clear that the architecture of the various generic computing elements claimed can be many different arrangements. In paragraph [0012] of the specification, Applicant discloses “Although the components of the system 100 are presented in one arrangement, it should be appreciated that other exemplary embodiments may include the same or different components arranged otherwise, for example, depending on associations between the various components of the2  Attorney Docket No. 16754-000050-USsystem 100, manners of compiling data, manners of collecting biometric data, authorization and/or communication processes for transactions, etc.”  As such, all types of data gathering, compiling, transmission and authorization processes are contemplated. This is further disclosed in paragraph [0015], “For illustration, the verification service 102, the payment network 104, the account provider 106, the merchant 108, and the individual 110, in the system 100, are described with reference to exemplary computing device 200, illustrated in FIG. 2. However, the system 100 and its components should not be considered to be limited to the computing device 200, as different computing devices and/or arrangements of computing devices may be used. In addition, different components and/or arrangements of components may be used in other computing devices.”  As such, merely limiting the amount of data to a specific set of data to be transmitted to an entity for user authentication for opening an 
For these reasons and those stated in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection on all claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/9/2021